FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2014/0366816) (note that Ho was provided in the pre-interview first office action mailed June 15, 2021) in view of Masoumi (US 2016/0271612).

Note that the claim language in claims 3, 5, and 6 comprising “can” is interpreted to be intended use, and therefore does not impart weight upon the claimed subject matter.

As for claims 1-7, Ho discloses the invention substantially as claimed, including:

1) (Currently Amended) A pad for wirelessly charging wireless products, wherein said pad includes permanent charging ports and modular ports, said permanent charging ports having charging induction coils embedded in the pad, and said modular ports serving as non-charging storage areas or charging ports when modular charger is inserted into one or more of said modular ports to provide wireless charging capability within said modular port [paragraphs 0006, 0007, 0035-0037; figures 1-3, 8A, and 8B]; 
2) (Original) The pad of claim 1, further comprising non-charging storage areas [see as cited in claim 1].  
3) (Original) The pad of claim 1, wherein said pad can have 2 or more permanent charging ports for wirelessly charging devices [see as cited in claim 1].  
4) (Original) The pad of claim 1, wherein said modular ports are scalable into charging ports [see as cited in claim 1].  
5) (Original) The pad of claim 1, wherein said pad can have 2 or more modular ports [see as cited in claim 1].  
6) (Original) The pad of claim 1, wherein said pad can further charge phones, watches, and other electronic devices [see as cited in claim 1].  
Ho also discloses at least one ledge [paragraph 0009 (a raised edge on a tray – see dictionary.com)] to support one or more devices.

However, Ho does not specifically disclose:
[claim 1] said pad further including a plurality of raised edges that separate individual charging ports and modular ports.  
7) (New) The pad of claim 1, further comprising a raised edge extending around a perimeter of the pad.  

Masoumi discloses:
[claim 1] said pad further including a plurality of raised edges that separate individual sections [figure 4, abstract, paragraph 0011].  
7) (New) The pad of claim 1, further comprising a raised edge extending around a perimeter of the pad or tray [figure 4, abstract, paragraph 0011].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the disclosures of Ho and Masoumi because one of ordinary skill in the art would have recognized that adding the effect of modular compartments with raised edges on a charging pad such as Ho’s would have provided separation and safety for devices placed on the charging pad which would prevent charging device interference and prevent accidents occurring from devices accidentally falling or accidentally being dropped by a user of the charging pad.

Claim 8 is allowed over the prior art or record.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (see Ho and Masoumi), while disclosing a modular charging pad comprising ledges and combined with modular compartments on a tray, fails to disclose either singularly or in combination the invention as claimed comprising:
(8.) (New) A pad for wirelessly charging wireless products, comprising: a base; a first group of compartments disposed on the base, wherein each compartment of the first group of compartments comprises an embedded wireless induction charging device; a second group of compartments disposed on the base, wherein each compartment of the second group of compartments configured to receive a corresponding connector of an external wireless induction charging device; a third group of compartments disposed on the base, wherein each compartment of the third group of compartments is configured for organizing items; wherein each individual compartment of the first group, second group, and third group of compartments is separated from an adjacent compartment via a raised edge extending upwardly from the base; wherein each compartment of the second group of compartments includes a slot disposed on at least one raised edge.  

Applicant’s arguments, filed March 15, 2022, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 102 and new claim 7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ho in view of Masoumi.

Applicant’s arguments, filed March 15, 2022, with respect to new claim 8 have been fully considered and are persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        July 14, 2022